OPINION AND ORDER
ROBERT P. PATTERSON, Jr., District Judge.
Plaintiff The New York Times Company (New York Times) moves for attorney’s fees in the amount of $101,053.10 and costs of $10,971.35 in connection with the services performed in a contempt action arising out of defendant Union’s members engaging in a work stoppage on March 28, 1990 in violation of an injunction agreed upon by the parties and so ordered by the Court on March 28, 1990, and for $11,346.25 for services rendered in making this fee application. The total application is for $123,-370.70.
Plaintiff’s fee request incorporates a 25 percent reduction of the total hours spent by attorneys in connection with the drafting and preparation of the post-hearing briefs, because plaintiff did not prevail on its requests for a second injunction and for coercive fines. Defendants argue that a 50 percent reduction of total attorney’s hours and costs is more appropriate.
Plaintiff calculates its total hours on the contempt motion and hearing as follows:
Attorneys
Plum — 139.25 hrs. @ $285/hr.
Baumgarten — 202.00 hrs. @ $230/hr.
Goldfarb —-171.25 hrs. @ $120/hr.
Dorman — 20.75 hrs. @ $120/hr.
Legal Assistants
Martin — 20.00 hrs. @ $ 90/hr.
Kim — 6.50 hrs. @ $ 75/hr.
Belcsak — 3.75 hrs. @ $ 70/hr.
Plaintiff’s total fees on this basis are $111,-736.25.
Plaintiff then applies its proposed 25 percent discount for time spent on research and briefing matters in which it did not prevail. This amounts to $10,683.15. Its total fee request for the contempt proceeding is $101,053.10. It also asks for $2,818.25 for deposition transcripts; $3,919.82 for the Court transcript; $1,995.40 for copying costs; $109.30 for delivery and fax costs; and $2,128.58 for Lexis and Westlaw.
Lastly, it requests its fees for attorney time making this motion:
Attorneys
Plum — 10.75 @ $285/hr. = $ 3,063.75
Baumgarten — 11.75 @ $230/hr. = 2,702.50
Goldfarb — 46.50 @ $120/hr. = 5,580.00
$11,346.25
Defendants’ calculations are as follows:
Counsel fees — $57,368.12
Costs — 5,485.68
Counsel fees
on application — 2,836.56
$65,090.36
Based on the affidavit of Bernard Plum, Esq., submitted by plaintiff in support of its motion, the Court rejects defendants’ request for a 50 percent reduction, but incorporates an additional 10 percent reduction to reflect time spent by plaintiff’s at*184torneys prior to and at the hearing and in preparation of briefs to eliminate compensation for those matters on which defendants prevailed.
After examining plaintiffs Exhibit 6 (billing rates as of January 1, 1990) attached to the Plum affidavit, the Court also determines that the hourly rates applied for are too high. Mr. Plum, a partner for three years, is a 1979 law school graduate; Mr. Baumgarten, a senior associate, is a 1983 law school graduate; the other two attorneys graduated from law school in 1989. The Court’s revisions are as follows:
Attorneys
Plum — 139.25 hrs. @ $240/hr. = $33,420.00
Baumgarten —• 202.00 hrs. @ $175/hr. = 35,350.00
Goldfarb — 171.25 hrs. ® $100/hr. = 17,125.00
Dorman — 20.75 hrs. @ $100/hr. = 2,075.00
Legal Assistants
Martin — 20.00 hrs. @ $75/hr. = $ 1,500.00
Kim — 6.50 hrs. ® $75/hr. = 487.50
Belcsak — 3.75 hrs. $ $70/hr. = 262.50
$90,220.00
Less plaintiffs adjustment —10,683.15
79,536.85
Less Court’s 10 percent adjustment — 9,022.00
Total $70,514.85
The Court accepts the costs as adjusted in plaintiffs reply memorandum dated August 2, 1990 totaling $10,216.71.
Lastly, the Court grants plaintiff attorney’s fees for time spent on this application through July 12, 1990 as follows:
Attorneys
Plum — 10.75 hrs. @ $240/hr. = $2,580.00
Baumgarten — 11.75 hrs. @ $175/hr. = 2,056.25
Goldfarb — 46.50 hrs. @ $100/hr. = 4,650.00
$9,286.25
Accordingly, plaintiff is awarded $79,-801.10 in attorney’s fees and $10,216.71 in costs.
IT IS SO ORDERED.